Title: II. Letter Sent, 10–11 July 1775
From: Washington, George
To: Hancock, John



Sir
Camp at Cambridge July 10[-11] 1775

I arrived safe at this Place on the 3d Instt, after a Journey attended with a good deal of Fatigue, & retarded by necessary Attentions to the successive Civilities which accompanied me in my whole Rout—Upon my Arrival, I immediately visited the several Posts occupied by our Troops, & as soon as the Weather permitted, reconnoitred those of the Enemy. I found the latter strongly entrench’d on Bunker’s Hill about a Mile from Charlestown, & advanced about half a Mile from the Place of the late

Action, with their Centries extended about 150 Yards on this Side of the narrowest Part of the Neck leading from this Place to Charlestown; 3 floating Batteries lay in Mystick River near their Camp; & one 20 Gun Ship below the Ferry Place between Boston & Charlestown. They have also a Battery on Copse Hill on the Boston Side which much annoyed our Troops in the late Attack. Upon the Neck, they are also deeply entrenched & strongly fortified. Their advanced Guards till last Saturday Morning occupied Brown’s Houses about a Mile from Roxbury Meeting House, & 20 Roods from their Lines: But at that Time, a Party from General Thomas’s Camp surprized the Guard, drove them in & burnt the Houses. The Bulk of their Army commanded by General Howe lays on Bunkers Hill, & the Remainder on Roxbury Neck, except the Light Horse, & a few Men in the Town of Boston—On our Side we have thrown up Intrenchments on Winter & Prospect Hills, the Enemies Camp in full View at the Distance of little more than a Mile. Such intermediate Points as would admit a Landing, I have since my Arrival taken Care to strengthen down to Sewal’s Farm, where a strong Entrenchment has been thrown up. At Roxbury General Thomas has thrown up a strong Work on the Hill, about 200 Yards above the Meeting House, which with the Brokenness of the Ground & great Numbers of Rocks has made that Pass very secure—The Troops raised in New Hampshire, with a Regiment from Rhode Island occupy Winter Hill. A Part of those from Connecticut under General Puttnam are on Prospect Hill: The Troops in this Town are entirely of the Massachusetts: The Remainder of the Rhode Island Men, are at Sewalls Farm: Two Regiments of Connecticut & 9 of the Massachusetts are at Roxbury. The Residue of the Army to the Number of about 700 are posted in several small Towns along the Coast to prevent the Depredations of the Enemy: Upon the whole, I think myself authorized to say that considering the great Extent of Line, & the Nature of the Ground we are as well secured as could be expected in so short a Time, & under the Disadvantages we labour. These consist in a Want of Engineers to construct proper Works & direct the Men, a Want of Tools, & a sufficient Number of Men to man the Works in Case of an Attack: You will observe by the Proceedings of the Council of War, which I have the Honour to inclose, that it is our unanimous

Opinion to hold and defend these Works as long as possible. The Discouragement it would give the Men, & its contrary Effects on the ministerial Troops, thus to abandon our Incampment in their Face, form’d with so much Labour, added to the certain Destruction of a considerable & valuable Extent of Country, and our Uncertainty of finding a Place in all Respects so capable of making a Stand, are leading Reasons for this Determination; at the same Time we are very sensible of the Difficulties which attend the Defence of Lines of so great Extent, and the Dangers which may ensue from such a Division of the Army.
My earnest Wishes to comply with the Instructions of the Congress in making an early and complete Return of the State of the Army, has led into an involuntary Delay of addressing you, which has given me much Concern. Having given Orders for this Purpose immediately on my Arrival, & unapprized of the imperfect Obedience which had been paid to those of the like Nature from General Ward, I was led from Day to Day to expect they would come in, & therefore detained the Messenger. They are not now so complete as I could wish but much Allowance is to be made for Inexperience in Forms, & a Liberty which had been taken (not given) on this Subject—These Reasons I flatter myself will no longer exist, & of Consequence more Regularity & Exactness in future prevail. This with a necessary Attention to the Lines, the Movements of the ministerial Troops, & our immediate Security, must be my Apology, which I beg you lay before the Congress with the utmost Duty & Respect.
We labour under great Disadvantages for Want of Tents, for tho. they have been help’d out by a Collection of now useless Sails from the Sea Port Towns, the Number is far short of our Necessities. The Colleges & Houses of this Town are necessarily occupied by the Troops which affords another Reason for keeping our present Situation: But I most sincerely wish the whole Army was properly provided to take the Field, as I am well assured, that besides greater Expedition & Activity in Case of Alarm it would highly conduce to Health & Discipline. As Materials are not to be had here I would beg Leave to recommend the procuring a farther Supply from Philadelphia as soon as possible.

I should be extremely deficient in Gratitude, as well as Justice, if I did not take the first Oppy to acknowledge the Readiness & Attention which the provincial Congress & different Committees have shewn to make every Thing as convenient & agreeable as possible: but there is a vital & inherent Principle of Delay incompatible with military Service in transacting Business thro. such numerous & different Channels. I esteem it therefore my Duty to represent the Inconvenience which must unavoidably ensue from a Dependance on a Number of Persons for Supplies, & submit it to the Consideration of the Congress whether the publick Service will not be best promoted by appointing a Commissary General for these Purposes—We have a striking Instance of the Preference of such a Mode in the Establishment of Connecticut, as their Troops are extremely well provided under the Direction of Mr  Trumbull & he has at different Times assisted others with various Articles—Should my Sentimts happily coincide with those of your Honours in this Subject, I beg Leave to recommend Mr Trumbull as a very proper Person for this Department. In the Arrangement of Troops collected under such Circumstances, & upon the Spur of immediate Necessity several Appointments are omitted, which appear to be indispensably necessary for the good Government of the Army, & particularly a Quartermaster General, A Commissary of Musters & a Commissary of Artillery. These I must earnestly recommend to the Notice & Provision of the Congress.
I find myself already much embarassed for Want of a military Chest—these Embarassments will increase every Day: I must therefore request that Money may be forwarded as soon as possible. The Want of this most necessary Article, will I fear produce great Inconveniencies if not prevented by an early Attention. I find the Army in general, & the Troops raised in Massachusetts in particular, very deficient in necessary Cloathing. Upon Inquiry there appears no Probability of obtaining any Supplies in this Quarter. And on the best Consideration of this Matter I am able to form, I am of Opinion that a Number of hunting Shirts not less than 10,000 would in a great Degree remove this Difficulty in the cheapest & quickest Manner. I know nothing in a speculative View more trivial, yet if put in Practice would have a happier Tendency to unite the Men, &

abolish those Provincial Distinctions which lead to Jealousy & Dissatisfaction. In a former Part of this Letter I mentioned the Want of Engineers; I can hardly express the Disappointment I have experienced on this Subject: The Skill of those we have, being very imperfect & confined to the mere manual Exercise of Cannon. Whereas—the War in which we are engaged requires a Knowledge comprehending the Duties of the Field and Fortification: If any Persons thus qualified are to be found in the Southern Colonies, it would be of great publick Service to forward them with all Expedition—Upon the Article of Ammunition I must re-echo the former Complaints on this Subject: We are so exceedingly destitute, that our Artillery will be of little Use without a Supply both large & seasonable: What we have must be reserved for the small Arms, & that managed with the utmost Frugality.
I am sorry to observe that the Appointments of the General Officers in the Province of Massachusetts Bay—have by no Means corresponded with the Judgment & Wishes of either the civil or Military. The great Dissatisfaction expressed on this Subject & the apparent Danger of throwing the Army into the utmost Disorder, together with the strong Represen⟨ta⟩tions of the Provincial Congress, have induced me to retain the Commissions in my Hands untill the Pleasure of the Congress should be farther known (except General Puttnams which was given the Day I came into Camp & before I was apprized of these Uneasinesses). In such a Step I must beg the Congress will do me the Justice I believe, that I have been actuated solely by a Regard to the publick Good: I have not, nor could have any private Attachments; every Gentleman in Appointment, was an entire Stranger to me but from Character. I must therefore rely upon the Candour of the Congress for their favourable Construction of my Conduct in this Particular. General Spencer was so much disgusted at the Preference given to Gen. Puttnam, that he left the Army without visiting me, or making known his Intentions in any Respect. General Pomroy had also retired before my Arrival occasioned (as is said) by some Disappointment from the Provincial Congress. General Thomas is much esteemed & earnestly desired to continue in the Service: and as far as my Opportunities have enabled me to judge I must join in the general Opinion that he is an able good Officer & his Resignation

would be a publick Loss. The postponing him to Pomroy & Heath whom he has commanded would make his Continuance very difficult, & probably operate on his Mind, as the like Circumstance has done on that of Spencer.
The State of the Army you will find ascertained with tolerable Precision in the Returns which accompany this Letter. Upon finding the Number of Men to fall so far short of the Establishment, & below all Expectation I immediately called a Council of the general Officers whose Opinion as to the Mode of filling up the Regiments; & providing for the present Exigency, I have the Honour of inclosing, together with the best Judgment we are able to form of the ministerial Troops. From the Number of Boys, Deserters, & Negroes which have been listed in the Troops of this Province, I entertain some Doubts whether the Number required can be raised here; and all the General Officers agree that no Dependance can be put on the Militia for a Continuance in Camp, or Regularity and Discipline during the short Time they may stay. This unhappy & devoted Province has been so long in a State of Anarchy, & the Yoke of ministerial Oppression has been laid so heavily on it that great Allowances are to be made for Troops raised under such Circumstances. The Deficiency of Numbers, Discipline & Stores can only lead to this Conclusion, that their Spirit has exceeded their Strength. But at the same Time I would humbly submit to the Consideration of the Congress, the Propriety of making some farther Provision of Men from the other Colonies. If these Regiments should be completed to their Establishment, the Dismission of those unfit for Duty on Account of their Age & Character would occasion a considerable Reduction, and at all Events they have been inlisted upon such Terms, that they may be disbanded when other Troops arrive: But should my Apprehensions be realized, & the Regiments here not filled up, the publick Cause would suffer by an absolute Dependance upon so doubtful an Event, unless some Provision is made against such a Disappointment.
It requires no military Skill to judge of the Difficulty of introducing proper Discipline & Subordination into an Army while we have the Enemy in View, & are in daily Expectation of an Attack, but it is of so much Importance that every Effort will

be made which Time & Circumstance will admit. In the mean Time I have a sincere Pleasure in observing that there are Materials for a good Army, a great Number of able-bodied Men, active zealous in the Cause & of unquestionable Courage.
I am now Sir, to acknowledge the Receipt of your Favour of the 28th Instt, inclosing the Resolutions of the Congress of the 27th ult. & a Copy of a Letter from the Committee of Albany, to all which I shall pay due Attention.
General Gates & Sullivan have both arrived in good Health—My best Abilities are at all Times devoted to the Service of my Country, but I feel the Weight, Importance & Vanity of my present Duties too sensibly, not to wish a more immediate & frequent Communication with the Congress. I fear it may often happen in the Course of our present Operations, that I shall need that Assistance & Direction from them, which Time & Distance will not allow me to receive.
Since writing the above, I have also to acknow. your Favour of the 4th Instt by Fessenden, and the Receipt of the Commissions & Articles of War. The Former are yet 800 short of the Number required, this Deficiency you will please to supply as soon as you conveniently can. Among the other Returns, I have also sent one of our killed, wounded & missing in the late Action, but have been able to procure no certain Account of the Loss of the ministerial Troops my best Intelligence fixes it at about 500 killed & 6 or 700 wounded but it is no more than Conjecture, the utmost Pains being taken on their Side to conceal it. I have the Honour to be with the most respectful Regard, Sir Your Obed: Hbble Servt

Go: Washington


P.S. Having ordered the commanding Officer to give me the earliest Intelligence of every Motion of the Enemy by Land or Water discoverable from the Heighths of his Camp: I this instt as I was closing my Letter received the inclosed from the Brigade Major: The Design of this Manuevre I know not, perhaps it may be to make a Descent some where along the Coast—it may be for New York, or it may be practised as a Deception on Us. I thought it not improper however to mention the Matter to you. I have done the same to the commanding Officer at New

York, & I shall let it be known to the Committee of Safety here—so that Intelligence may be communicated as they shall think best along the Sea Coast of this Government.


G. W——n
